IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                    Fifth Circuit

                                                                    FILED
                                                                January 29, 2020
                                  No. 19-10011
                                                                  Lyle W. Cayce
                                                                       Clerk
STATE OF TEXAS; STATE OF ALABAMA; STATE OF ARIZONA; STATE
OF FLORIDA; STATE OF GEORGIA; STATE OF INDIANA; STATE OF
KANSAS; STATE OF LOUISIANA; STATE OF MISSISSIPPI, by and
through Governor Tate Reeves; 1 STATE OF MISSOURI; STATE OF
NEBRASKA; STATE OF NORTH DAKOTA; STATE OF SOUTH
CAROLINA; STATE OF SOUTH DAKOTA; STATE OF TENNESSEE;
STATE OF UTAH; STATE OF WEST VIRGINIA; STATE OF ARKANSAS;
NEILL HURLEY; JOHN NANTZ,

              Plaintiffs - Appellees

v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HEALTH; HUMAN SERVICES; ALEX AZAR, II, SECRETARY, U.S.
DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
DEPARTMENT OF INTERNAL REVENUE; CHARLES P. RETTIG, in his
Official Capacity as Commissioner of Internal Revenue,

              Defendants - Appellants

STATE OF CALIFORNIA; STATE OF CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF DELAWARE; STATE OF HAWAII; STATE OF
ILLINOIS; STATE OF KENTUCKY, ex rel. Andy Beshear, Governor; STATE
OF MASSACHUSETTS; STATE OF NEW JERSEY; STATE OF NEW YORK;
STATE OF NORTH CAROLINA; STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT; STATE OF VIRGINIA; STATE OF
WASHINGTON; STATE OF MINNESOTA,

              Intervenor Defendants - Appellants



      1 Governor Tate Reeves is substituted pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
                                       No. 19-10011




                    Appeals from the United States District Court
                         for the Northern District of Texas


Before KING, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM:
      The court having been polled at the request of one of the members of the
court and a majority of the judges who are in regular active service and not
disqualified not having voted in favor (FED. R. APP. P. 35 and 5TH CIR. R. 35),
rehearing en banc is DENIED. 2
      In the poll, 6 judges voted in favor of rehearing en banc, and 8 voted
against. Judges Smith, Stewart, Dennis, Graves, Higginson, and Costa voted
in favor. Chief Judge Owen and Judges Jones, Elrod, Southwick, Haynes,
Willett, Duncan, and Engelhardt voted against.




      ENTERED FOR THE COURT:


      /s/ Jennifer Walker Elrod
      _____________________________
      Jennifer Walker Elrod
      United States Circuit Judge




      2   Judges Ho and Oldham are recused and did not participate in the en banc poll.
                                              2